Citation Nr: 1454657	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-23 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to February 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In June 2014, the Veteran presented testimony in support of his claims at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the Veteran's virtual claims file.  


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran service-connected disabilities are PTSD, now rated at 50 percent disabling, and low back disability, rated at 40 percent.  The Veteran's combined disability rating is 70 percent.  

3.  Resolving reasonable doubt in the Veteran's favor, his service-connected disabilities preclude him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a disability evaluation of 50 percent, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a grant of entitlement to TDIU are met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, November 2009 and October 2010 letters advised the Veteran of the evidence and information necessary to substantiate his claims for an increased rating for his PTSD and entitlement to a TDIU, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records through July 2014, and Social Security Administration (SSA) records have been obtained and associated with the Veteran's paper and electronic files.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in March, August and September 2012 in connection with his claims.  Neither the Veteran nor his representative have alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD and entitlement to a TDIU as they include interviews with the Veteran, a review of the record, and address the relevant rating criteria.  Additionally, neither the Veteran nor his representative has alleged that his PTSD has worsened in severity since the September 2012 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and claim of entitlement to a TDIU such that no further examinations are necessary.

The Veteran has been afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds it can adjudicate the claims based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

II.  PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

A March 2012 rating decision granted service connection for PTSD and assigned an initial rating of 30 percent.  The Veteran seeks a higher rating.

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Notably, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Nevertheless, under the General Rating Formula, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

The criteria for a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV; see 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

In support of his claim of entitlement to service connection for PTSD, the Veteran submitted a statement dated March 2011 from a licensed social worker at the VA medical center where he was receiving treatment.  The social worker indicated the Veteran's symptoms are moderate to severe, and significantly interfere with his social and occupational functioning.  Further, it was indicated that the Veteran will require ongoing treatment for his psychiatric symptoms.  

A February 2012 letter from the Veteran's employer indicated the Veteran is no longer able to perform his job as a Dealer and Floor Supervisor due to medical conditions affecting his fingers and his depression, panic attacks, and ongoing anxiety.  

In March 2012, in connection with his claim for service connection, the Veteran had a VA compensation examination for his PTSD.  The VA examiner provided diagnoses of generalized anxiety disorder, dysthymic disorder, and PTSD.  The examiner noted that it was not possible to differentiate the symptoms associated with each disorder.  The Veteran reported that he has difficulty falling and staying asleep, and suffers from nightmares.  He reported that he has anxiety attacks one time a week.  He also reported hypervigilance, exaggerated startle response, and practicing avoidance techniques.  The Veteran stated he suffered from mild memory loss and suicidal ideations.  

During the mental status examination, the Veteran was noted to be appropriately dressed, with tense behavior.  His speech was soft, slow, hesitant, and monotonous.  Mood was described as anxious and depressed, and his affect was congruent with his mood.  Thought processes were goal directed and his content was normal, without any preoccupations, obsessions, delusions, or homicidal ideations.  The examiner noted passive suicidal ideations.  As for employment, the Veteran stated he was a good worker when he was working and would go to work regardless of how he was feeling emotionally.  The Veteran also stated that he has friends and sees family on special occasions, and also plays cards with friends twice a week.  Overall, it was felt by the VA examiner that the Veteran's symptoms are manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  A GAF score of 65 was assigned, which is indicative of mild symptoms.  

In August 2012, the Veteran was reexamined to assess the severity of his PTSD.  As an initial matter, this VA examiner determined that the symptoms associated with the Veteran's diagnosed dysthymic disorder included low self-esteem, sadness, tearfulness, and hopelessness.  During an interview with the Veteran, he stated he lives with his sister, niece and a roommate, and has a good relationship with all of them.  He also reported that he is still not employed.  The Veteran's reported symptoms include anxiety, depression, stress, nightmares, unable to work, socialization and recreations are minimal, and suicidal thoughts.  The Veteran also reported anger.  

Upon mental status examination, the VA examiner noted the Veteran's appearance to be groomed and he was dressed appropriately, with behavior also appropriate.  Speech was normal.  Mood was depressed and anxious, and affect was congruent with mood.  There was no indication of hallucinations, illusions, obsessions, and homicidal ideations, but there were minimal passive suicidal ideations.  Abstract, insight, and judgment were all within normal limits.  The Veteran again reported that he plays cards one or two times a week with friends.  Overall, the VA examiner determined the Veteran's PTSD is characterized by occupational social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner also stated that the Veteran's PTSD does not render him unable to secure and maintain substantially gainful employment.  A GAF score of 60 was assigned, which is indicative of moderate symptoms.  

The Veteran was most recently evaluated in a Disability Benefits Questionnaire (DBQ) conducted in September 2012.  The VA examiner noted symptoms such as nightmares, and physiological (e.g., sweating) and psychological reactivity upon exposure to stimuli reminding the Veteran of trauma.  Other symptoms noted include depressed mood, anxiety, weekly panic attacks, sleep impairment, mild memory loss, impairment of short term and long term memory, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and passive suicidal ideations.  The VA examiner determined the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  A GAF score of 50 was assigned, which is indicative of serious symptoms.  

The claims file also contains VA mental health treatment records dating through July 2014.  The VA treatment records are reflective of the symptoms already discussed concerning the severity of the Veteran's PTSD in his several VA examinations such as depression, anxiety, problems with sleep and concentration, passive suicidal thoughts, hypervigilance, and exaggerated startle response.  

The Board notes the Veteran is in receipt of disability compensation from the SSA.  The disabilities identified as causing the Veteran to be unemployed are not psychiatric in nature.  As such there is no relevant in formation in these documents pertaining to the Veterans claim for an increased rating for his PTSD.  

As indicated previously, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The Board notes that the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed.Cir.2013).  Therefore, based on the evidence of record, the Board finds that the manifestations of the Veteran's PTSD most nearly approximates the criteria for the next higher 50 percent rating, but no higher.  

Here, the Veteran's VA treatment records and VA examinations describe flattened affect, panic attacks, impairment of short-term memory, and disturbances in motivation and mood.  Other symptoms noted in the record include anger, anxiety, sleep impairment, and sadness which also reflects a disturbance in mood and motivation.  He has also been described as appropriate in behavior and appearance, which reflects a certain stability in this regard.  

On the other hand, there is no evidence of record reflecting that the Veteran's speech has been considered illogical, obscure, or irrelevant; no panic attacks occurring more frequently were identified; and, there was no difficulty in understanding complex commands, noted on any of the VA examinations of record.  

Accordingly, after considering the steady decline over a 6 month period in the Veteran's GAF scores from 65 to 50, and also considering the fluctuation in the Veteran's symptoms as well as the totality of his disability, the Board finds that the Veteran's PTSD is productive of impairment contemplated by a 50 percent rating.  

However, the Board finds that neither a 70 percent nor a 100 percent schedular rating is warranted in this case since the symptoms or there effects set out for these levels of impairment are absent from the record during the appeal period.  In this respect, the Veteran reported passive suicidal ideations but he acknowledged in his June 2014 videoconference hearing that they were, indeed, only passive and he could not do that to his family.  Further, there is no evidence to suggest the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, much less total occupational and social impairment.  

In reaching the above conclusions, the Board has not overlooked the Veteran and other lay statements found in the record.  In this regard, the Veteran and lay witnesses are credible to report on what they have seen and how the Veteran acts/ feels.  The Veteran is also certainly competent to report how he believes his PTSD has affected his life, including describing his symptoms.  See Davidson, supra.  However, the Board finds more competent and credible the medical opinions as to the severity of his disability provided by those trained in this task.  

Accordingly, the Board finds that the medical and lay evidence supports a rating of 50 percent, but no higher, for the entire period on appeal.  38 C.F.R. § 4.130, DC 9411.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria assigned for PTSD sufficiently contemplate the Veteran's symptoms.  The Veteran's PTSD is characterized by manifestations that are contemplated in the applicable rating criteria.  With respect to PTSD, the rating criteria expressly allow for consideration of any symptoms resulting from this disorder with the focus being on the resulting level of occupational and social impairment.  Because the schedular rating criteria for PTSD allow for consideration of any symptoms arising from the disorder, the Board finds the Veteran's symptoms are contemplated by the schedular rating criteria.  The Board does not find that the Veteran has described other functional effects with respect to his disability that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of the relevant symptomatology associated with his disability is consistent with the degree of disability addressed by the evaluation assigned.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

III.  TDIU

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based on his service-connected disabilities is warranted.

A TDIU may be assigned if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran's service connected disabilities include the following:  PTSD, now rated at 50 percent; and, low back disability, rating at 40 percent.  As a result of the Board's increase for his PTSD to 50 percent, the Veteran's combined disability rating is now 70 percent.  Therefore, he meets the schedular criteria for TDIU.  

The Veteran's VA Form 21-8940 reflects he was last employed as a poker dealer in October 2009.  A February 2012 statement submitted by the Veteran's employer indicated the Veteran is no longer able to perform his job as a Dealer and Floor Supervisor due to medical conditions affecting his fingers and his depression, panic attacks, and ongoing anxiety.  

The opinions provided by the VA examiners that conducted the March, August, and September 2012 VA psychiatric examinations do not support the award of a TDIU as a result of his service-connected PTSD.  However, the Veteran was also scheduled for a VA examination to assess the current severity of his service connected back disability in August 2012.  

The August 2012 VA examiner determined that the Veteran's low back disability would create significant limitations on the Veteran's occupational activities.  Due to constant pain and limited range of motion, this condition would affect his abilities to perform lifting, bending, twisting, carrying, crouching, and squatting on a continued basis during a normal work day.  The examiner also stated the Veteran would not likely be able to perform occupational activities that involved prolonged standing and sitting.  Further, the Veteran is taking medications for his back that may cause cognitive effects and affect occupational performance.  Therefore, the VA examiner concluded that that it is unlikely the Veteran could secure and/or maintain employment due to his back condition.  

Other relevant evidence comes from the Social Security Administration (SSA) that awarded the Veteran disability benefits in part due to his spine disability.  While other, non-service connected disabilities were considered in this determination, the low back disability was listed as the primary disability, and further supports the Veteran's claim of entitlement to a TDIU.  

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, but whether the specific Veteran would be so precluded as a result of service-connected disabilities.  Thus, when considering this specific Veteran's disabilities in connection with his employability, and resolving reasonable doubt in the Veteran's favor, the evidence of record establishes entitlement to TDIU. 


ORDER

Entitlement to an initial disability rating of 50 percent for PTSD is granted.   

Entitlement to a TDIU is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


